     Case 1:19-cv-09038-GBD-SDA Document 150 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dino Antolini,                                                            3/2/2021
                               Plaintiff,
                                                             1:19-cv-09038 (GBD) (SDA)
                   -against-
                                                             ORDER
 Amy McCloskey et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a remote conference with the parties this morning, the Court hereby rules as

follows:

       1. Defendants’ Letter Motion to Compel dated February 10, 2021 (ECF No. 140) is

           GRANTED (as modified by paragraph 5 below).

       2. Defendants’ deposition of Plaintiff shall commence on Monday, April 19, 2021, and

           continue from day to day until complete, provided, however, that the deposition shall

           be completed no later than Friday, April 23, 2021. The parties shall cooperate in

           determining the appropriate total length and day-by-day scheduling of the deposition;

           if the parties reach an impasse, counsel may contact the Court for guidance.

       3. Any objections to the Notice of Deposition that Defendants served on Plaintiff are

           overruled. As indicated on the record during today’s remote conference, there shall

           be no objections at Plaintiff’s deposition other than objections to form and objections

           on the basis of privilege, and only in the case of the latter may Plaintiff decline to

           answer the question posed.
     Case 1:19-cv-09038-GBD-SDA Document 150 Filed 03/02/21 Page 2 of 2




         4. No later than Tuesday, March 16, 2021, Plaintiff shall serve on Defendants a

            supplemental expert report of Billy Chen, RA, AIA, which shall provide, at minimum:

            (a) a list of all publications Mr. Chen has authored in the previous 10 years; (b) a list

            of all other cases in which Mr. Chen has testified as an expert at trial or by deposition

            in the previous 4 years; and (c) a statement of the compensation Mr. Chen will receive

            for his study and testimony in this case. See Fed. R. Civ. P. 26(a)(2)(B)(iv)-(vi).

         5. The deadline for completion of depositions is extended to Friday, April 23, 2021.

         6. The deadline for completion of all discovery is extended to Tuesday, May 11, 2021.

SO ORDERED.

Dated:          New York, New York
                March 2, 2021

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge




                                                   2
